Citation Nr: 0503005	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  01-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty in the Navy from February 
1972 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for schizophrenia.  In his April 2001 
substantive appeal, the veteran requested a hearing before 
the Board in Washington D.C.  Such a hearing was scheduled 
for September 11, 2001; however, in a statement dated in 
August 2001, the veteran indicated that he would not be able 
to attend the hearing and requested that it be cancelled.  In 
September 2001 and July 2003, the Board remanded the claim to 
the RO for additional evidentiary development.  


REMAND

Upon review of the claims file, the Board notes that the 
veteran has been diagnosed with schizophrenia on multiple 
occasions beginning in July 1977, shortly over a year after 
his separation from service.  He has indicated in several 
statements that he is in receipt of Social Security 
Administration (SSA) disability benefits, and in private 
medical records dated in September 2000 the examining 
physician also noted that he was in receipt of SSA disability 
benefits.  However, VA is not in possession of the veteran's 
SSA records.  VA must obtain these records prior to any 
further adjudication.  Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002) (possibility that SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of a disease or injury, cannot be foreclosed 
absent a review of those records).  Additionally, any updated 
treatment records should also be obtained.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for schizophrenia during and 
since 2002.  The RO should obtain copies 
of the related medical records which are 
not already on file.

2.  The RO should obtain from the Social 
Security Administration all records of 
the veteran regarding his entitlement to 
disability benefits.  Thereafter, all 
such records should be associated with 
the claims folder. 

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




